PER CURIAM.
Of the numerous points raised on appeal and cross-appeal from a final judgment rendered after a non-jury trial in a commercial law case, we find merit only in the claim that the trial court erred in failing to grant sanctions to Valdez because of Syracuse’s rejection of an offer of judgment made pursuant to section 45.061, Florida Statutes (1991). See Lennar Corp. v. Muskat, 595 So.2d 968 (Fla. 3d DCA 1992); Memorial Sales, Inc. v. Pike, 579 So.2d 778 (Fla. 3d DCA 1991). The cause is remanded solely for the purpose of determining the amount to be assessed. Otherwise, there is no error affecting the substantial rights of the parties.
Affirmed in part, reversed in part.